L. CHARLES WRIGHT, Retired Appellate Judge.
In June 1991 Sheila Jones filed a complaint for divorce against Justin Jones. The parties reached an agreement concerning the disposition of the marital property, the custody of the minor child, and the payment of child support. The Circuit Court of Madison County ratified the parties’ agreement and entered a decree divorcing the parties.
The husband filed notice of appeal with this court.
On appeal the husband, appearing pro se, asserts that he did not voluntarily agree to the divorce or to the conditions thereof. He requests that a “new triai” be ordered.
The husband fails to cite any authority to support his contentions on appeal. Failure to cite supporting authority precludes this court from considering the issues presented. May v. State Dep’t of Human, Resources, 512 So.2d 781 (Ala.Civ.App.1987); Rule 28(a)(5), Alabama Rules of Appellate Procedure.
The judgment below is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.